NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY GILLIAM,                                  No. 16-15081

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01271-TLN-CKD

 v.
                                                MEMORANDUM*
DEBBIE SUE MAGISTRADO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Jerry Gilliam appeals pro se from the district court’s judgment dismissing

his diversity action alleging state law claims arising from a custody dispute. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Gilliam’s action as barred by the

doctrine of res judicata because Gilliam’s claims were raised, or could have been

raised, in a prior action between the parties that resulted in a final judgment. See

Adam Bros. Farming, Inc. v. Cnty. of Santa Barbara, 604 F.3d 1142, 1148-49,

1149 n.5 (9th Cir. 2010) (setting forth elements of res judicata under California law

and explaining that it bars subsequent litigation of claims that were raised and

claims that could have been raised in the prior action); see also Stewart v. U.S.

Bancorp, 297 F.3d 953, 957 (9th Cir. 2002) (explaining that a dismissal for failure

to state a claim constitutes a final judgment on the merits).

      The district court did not abuse its discretion by dismissing Gilliam’s action

without leave to amend because amendment would have been futile. See Serra v.

Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend can be denied if amendment would be futile).

      The district court did not abuse its discretion by denying Gilliam’s motion

for a new trial or to amend the judgment because Gilliam failed to establish any

basis for such relief. See State of Idaho Potato Comm’n v. G & T Terminal

Packaging, Inc., 425 F.3d 708, 718 (9th Cir. 2005) (standard of review); see also

                                          2                                     16-15081
Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth grounds for relief under Fed. R. Civ. P. 59(e)).

      We do not consider issues not specifically and distinctly raised and argued in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Aulakh’s motion to take judicial notice (Docket Entry No. 5) is granted.

      AFFIRMED.




                                          3                                  16-15081